IN THE SUPREME COURT, STATE OF WYOMING

                                      2016 WY 91

                                                                April Term, A.D. 2016

                                                                   September 8, 2016

MICHAEL ISAAC GREEN,

Appellant
(Defendant),

v.                                                 S-16-0143

THE STATE OF WYOMING,

Appellee
(Plaintiff).


     ORDER AFFIRMING THE DISTRICT COURT’S JUDGMENT AND SENTENCE
[¶1] This matter came before the Court upon its own motion following notification
that Appellant has not filed a pro se brief within the time allotted by this Court. Pursuant
to a plea agreement, Appellant entered an unconditional “no contest” plea to sexual
assault in the second degree. Wyo. Stat. Ann. § 6-2-303(a)(ii). The district court
imposed a sentence of 5 to 8 years. Appellant filed this appeal to challenge the district
court’s February 25, 2016, “Judgment and Sentence.”

[¶2] On July 14, 2016, Appellant’s court-appointed appellate counsel filed a “Motion
to Withdraw as Counsel,” pursuant to Anders v. California, 386 U.S. 738, 744, 87 S.Ct.
1396, 1400, 18 L.Ed.2d 493 (1967). The next day, this Court entered an “Order Granting
Motion for Extension of Time to File Pro Se Brief.” This Court ordered that, on or
before August 29, 2016, Appellant “may file with this Court a pro se brief specifying the
issues he would like this Court to consider in this appeal.” This Court also provided
notice that, after the time for filing a pro se brief expired, this Court would “make its
ruling on counsel’s motion to withdraw and, if appropriate, make a final decision on this
appeal.” This Court notes that Appellant has not filed a pro se brief or other pleading in
the time allotted.
[¶3] Now, following a careful review of the record and the “Anders brief” submitted by
appellate counsel, this Court finds that appellate counsel’s motion to withdraw should be
granted and the district court’s “Judgment and Sentence” should be affirmed. It is,
therefore,

[¶4] ORDERED that the Wyoming Public Defender’s Office, court-appointed counsel
for Appellant, Michael Isaac Green, is hereby permitted to withdraw as counsel of record
for Appellant; and it is further

[¶5] ORDERED that the district court’s February 25, 2016, “Judgment and Sentence”
be, and the same hereby is, affirmed.

[¶6]   DATED this 8th day of September, 2016.

                                                BY THE COURT:

                                                /s/

                                                E. JAMES BURKE
                                                Chief Justice